                                   Case 2:20-cv-00994-TLN-DB Document 12-1 Filed 06/26/20 Page 1 of 3




                          Reichel       &     Plesser,          LLP

                          Mark       Joseph      Reichel,             State   Bar No.      155034
                  2




                          mark@reichellaw.                  .com
                          455    Capitol       Mall
          3




                          8th Floor,        Suite         802

      4
                          Sacramento,           CA         95814
                           Telephone:          (916)       498- -9258
                  5       Facsimile:          (916)       441- -6553


      6




                          Alexey       V. Tarasov,               Texas     State    Bar    No.    24075140
                      7




                          alexey@tarasovlaw.                     com
              8
                          Seeking       pro     hac       vice

                          5211     Reading          Road,         Rosenberg,            Texas    77471
                           Telephone:          (832)       623- -6250
          9




                          Facsimile:          (832)       558- -3540
 10




 11                       Attorneys         for Defendants
                          Stewart       Marketing,              LLC
 12                       Graylan       Stewart

 13
                                                                  IN THE          UNITED           STATES   DISTRICT COURT
                                                                FOR THE           EASTERN            DISTRICT OF CALIFORNIA
 14




 15

                            MARK            AUSSIEKER,
 16


                                        Plaintiff
 17
                                                                                                                           Case   No.:   20-cv-994
                                                      V




 18
                                                                                                                           DECLARATION               OF MONICA
19                          STEWART              MARKETING,                       LLC                                      STEWART
                           GRAYLAN               STEWART.
20


                                        Defendants
21



22



23                                    BEFORE               ME,        the undersigned           authority,   on this day    personally     appeared    Monica


24
                          Stewart,      who      under          oath     stated    as follows


25



26




27


28
                                                                                    Declaration          of Monica   Stewart
                                      Case 2:20-cv-00994-TLN-DB Document 12-1 Filed 06/26/20 Page 2 of 3




                              1.      My     name        is Monica             Stewart.        I am      over        eighteen       (18)     years          of age      and    am    legally      competent

                  2




                          to make            this Declaration,                  which     is true        and        correct,     is based         on    my      personal        knowledge,           and     is
          3




                              made      voluntarily           and       not under         duress
      4




                              2.      Although           I am      legally       married         to Graylan             Stewart,          he and        I live apart          from    each     other       in two
              5




      6
                          different          homes.         We      have        lived     like that       for 8        years


                      7       3.     I reside       in     Colorado            at 2636        Scoter      Ln,        Castle     Rock,       CO         80104


              8




                          4.         My      husband            Graylan         Stewart        resides at 1916                 NW        172nd         Street, Edmond,               OK     73012

          9




                              5.      My     two      children          live with        me,     while         my     husbands            two      children           live in Oklahoma.              I visit

 10


                              Oklahoma          from        time      to time,      approximately                     3-4 times      per year
 11
                          6




                                      I was        in Oklahoma                 on June        3, 2020      for the           graduation          of my         husband        's daughter         that was
 12


                              scheduled         for that         date.     At    the time,        I was        physically           at my       husband'        's residence          at   1916     NW
 13



 14
                              172nd        Street, Edmond,                OK      73012


 15
                              7.      The     Plaintiff in          the above-entitledaction                          purported          to serve        the     Defendants           in this case

 16

                          including           my         husband         and     his company              Stewart            Marketing,          by     delivering         the citation        and       a copy
 17
                              of the complaint                to my      husband          's address           on     June     3, 2020

 18


                              8.      At the       time     when         service        was     effected.           however,        my      husband            was     not at the house,             and    the
 19


                              courier       simply        handed         the    papers        to me.
20




21                        9.         I have     no       position        with      Stewart        Marketing,             LLC        and     I am        definitely       not authorized             to accept


22                        service           of process          for Stewart             Marketing,             LLC



23                        10.        Receiving            court       papers       prior to attending                  graduation           was       not     a pleasant        experience          for me

24
                          11.        It is my        belief      that     service        of    process         upon     me      in this     case        was     not    appropriate
25



26



27


                                                                                                                         2


28

                                                                                              Declaration             of Monica           Stewart
                              Case 2:20-cv-00994-TLN-DB Document 12-1 Filed 06/26/20 Page 3 of 3



                               I declare       (or   certify,    verify,     or state) under               penalty         of perjury      under     the   laws   of the   United

     2




                     States   of   America         that the     foregoing     is true      and    correct

 3




 4




                                                                                Executed          on       June      24.    2020
         5




 6




                 7
                                                                                     onn ea Stewart


             8




                     ( The    State     of Colorado

             9




                     (County       of
10




11

                     Sworn     &      subscribed       before     me   by    Monica        Stewart           on the date           listed above
12

                     Given     under      my    hand    and     seal   of office      on   June    24.           2020
13



14
                                                                                Notary      Public           in and

15
                                                                               for    the State            of Colorado


16




17



18                                                                              (Notary')    's Signature)


19
                                                                                (Seal)
                                                                                                                   MICHELLE           RENEE         STUART
20
                                                                                                                              NOTARY  PUBLIC
                                                                                                                           STATE OF COLORADO
                                                                                                                        NOTARY       ID   201 44009460
21
                                                                                                            MY    COMMISSION              EXPIRES     02/27/2022
22



23



24



25



26




27

                                                                                                       3




28
                                                                            Declaration          of Monica              Stewart
